18-23538-rdd   Doc 2948-2   Filed 03/25/19 Entered 03/25/19 09:18:21   Exhibit
                                    Pg 1 of 7




         EXHIBIT “B”
                                                                                                   18-23538-rdd                                            Doc 2948-2                                   Filed 03/25/19 Entered 03/25/19 09:18:21                                                                                                                 Exhibit
                                                                                                                                                                                                                Pg 2 of 7
                                                                                                                                                                                                                     In re: Sears Holdings Corporation, et al.
                                                                                                                                                                                                                                Master Service List
                                                                                                                                                                                                                             Case No. 18-23538 (RDD)




                                                                                                                                               DESCRIPTION                                                                                                                                                                   NAME                                                          NOTICE NAME                                                EMAIL
                                                                                                                                                                                                                                                                                                    AG and Assistant AG for the State of Michigan, Dept. of
Counsel to State of Michigan, Department of Treasury                                                                                                                                                                                                                                                Treasury                                                  Attn: Dana Nessel, Juandisha M. Harris                              harrisj12@michigan.gov
                                                                                                                                                                                                                                                                                                                                                                                                                                  idizengoff@akingump.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  pdublin@akingump.com
                                                                                                                                                                                                                                                                                                                                                              Attn: Ira S. Dizengoff, Philip C. Dublin, Abid Qureshi, Sara L.     aqureshi@akingump.com
Proposed Counsel to Official Committee of Unsecured Creditors of Sears Holdings Corporation, et al.                                                                                                                                                                                                 Akin Gump Strauss Hauer & Feld LLP                        Brauner                                                             sbrauner@akingump.com
Attorneys for Aldine Independent School District                                                                                                                                                                                                                                                    Aldine Independent School District                        Attn: Pamela H. Walters, Johnetta Lang                              bnkatty@aldineisd.org
As Agent Bayview Loan Servicing, LLC, the Bank of New York Mellon FKA the Bank of New York                                                                                                                                                                                                          Aldridge Pite, LLP                                        Attn: Jenelle C. Arnold                                             jarnold@aldridgepite.com
Counsel to Twentieth Century Fox Home Entertainment LLC                                                                                                                                                                                                                                             Alston & Bird LLP                                         Attn: James J. Vincequerra                                          James.Vincequerra@alston.com
Counsel to Twentieth Century Fox Home Entertainment LLC                                                                                                                                                                                                                                             Alston & Bird LLP                                         Attn: Leib M. Lerner                                                leib.lerner@alston.com
Counsel to Sayville Menlo, LLC                                                                                                                                                                                                                                                                      Ansell Grimm & Aaron, P.C.                                Attn: Anthony J. D’Artiglio, Esq.                                   ajd@ansellgrimm.com
Counsel to the Local Texas Tax Authorities                                                                                                                                                                                                                                                          Ansell Grimm & Aaron, P.C.                                Attn: Anthony J. D’Artiglio, Joshua S. Bauchner                     ajd@ansellgrimm.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  akadish@archerlaw.com
Counsel to Community Unit School District 300                                                                                                                                                                                                                                                       Archer & Greiner, P.C.                                    Attn: Allen G. Kadish, Lance A. Schildkraut                         lschildkraut@archerlaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  andrew.silfen@arentfox.com
Counsel to Rare Hospitality Management, LLC, Rare Hospitality International, Inc., Cheddars Casual Café, Inc., and Darden Restaurants, Inc.                                                                                                                                                         Arent Fox LLP                                             Attn: Andrew I. Silfen, Beth Brownstein                             beth.brownstein@arentfox.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  brian.lohan@arnoldporter.com
Counsel for AT&T and Turner Broadcasting Sales, Inc.                                                                                                                                                                                                                                                Arnold & Porter Kaye Scholer LLP                          Attn: Brian J. Lohan, Esq., Ginger Clements, Esq.                   ginger.clements@arnoldporter.com
Counsel to Shinn Fu Company of America, Inc.                                                                                                                                                                                                                                                        Ashford – Schael LLC                                      Attn: Courtney A. Schael, Esq.                                      CSchael@AshfordNJLaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  eneiger@askllp.com
Counsel to City Choice Limited                                                                                                                                                                                                                                                                      ASK LLP                                                   Attn: Edward E. Neiger, Jennifer A. Christian                       jchristian@askllp.com
Counsel for AT&T and Turner Broadcasting Sales, Inc.                                                                                                                                                                                                                                                AT&T Services Legal Department                            Attn: James W. Grudus, Esq.                                         Jg5786@att.com
Interested Party                                                                                                                                                                                                                                                                                    Austin Enterprises, LP.                                   Attn: Magdalena Cuellar                                             mcuellar45@austinenterpriseslp.com
Counselt to 233 S. Wacker, LLC                                                                                                                                                                                                                                                                      Backenroth Frankel & Krinsky, LLP                         Attn: Mark Frankel, Esq.                                            mfrankel@bfklaw.com
Counsel to American Greetings Corporation                                                                                                                                                                                                                                                           Baker & Hostetler LLP                                     Attn: Eric R. Goodman                                               egoodman@bakerlaw.com
Counsel to American Greetings Corporation                                                                                                                                                                                                                                                           Baker & Hostetler LLP                                     Attn: Ferve Khan                                                    fkhan@bakerlaw.com
Counsel to Brixmor Property Group, Inc. and Federal Realty Investment Trust                                                                                                                                                                                                                         Ballard Spahr LLP                                         Attn: David L. Pollack                                              pollack@ballardspahr.com
Counsel to The Macerich Company, Starwood Retail Partners, LLC, Acadia Realty Limited Partnership, C.E. John Company, Inc., Centennial Real Estate Co., CenterCal Properties, LLC, GS Pacific ER, LLC, PGIM Real Estate, Vintage Real Estate, LLC, WBCMT 2007-C33 Independence Center, LLC, and
White Plains Galleria Limited Partnership                                                                                                                                                                                                                                                           Ballard Spahr LLP                                         Attn: Dustin P. Branch                                              branchd@ballardspahr.com
Counsel to Federal Realty Investment Trust, Acadia Realty Limited Partnership, PGIM Real Estate, Pacific Retail Group, WBCMT 2007-C33 Independence Center LLC, Starwood Retail Partners LLC, Kravco Company, Brixmor Property Group, Inc., Centennial Real Estate Co., CenterCal Properties, LLC,                                                                                                                                 heilmanl@ballardspahr.com
C. E. Johns Company, Inc., GEM Realty Capital, Inc., GS Pacific ER, LLC, The Macerich Company, Vintage Real Estate, LLC, and White Plains Galleria Limited Partnership                                                                                                                              Ballard Spahr LLP                                         Attn: Leslie C. Heilman, Matthew G. Summers                         summersm@ballardspahr.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  harnerp@ballardspahr.com
Counsel to C.J. Segerstrom & Sons, S-Tract LLC and FBA Holdings, Inc.                                                                                                                                                                                                                               Ballard Spahr LLP                                         Attn: Paul E. Harner, Alyssa E. Kutner                              kutnera@ballardspahr.com
Counsel to Aviation Mall NewCo, LLC, Holyoke Mall Company, L.P., JPMG Manassas Mall Owner LLC, Poughkeepsie Galleria LLC, Salmon Run Shopping Center, L.L.C., S&R Company of West Seneca NewCo, LLC, Washington Commons NewCo LLC, and DGI LS, LLC, Light 125 James West LLC,
Shilington Plaza LLC                                                                                                                                                                                                                                                                                Barclay Damon LLP                                         Attn: Kevin M. Newman                                               knewman@barclaydamon.com
Counsel to Urschel Development Corporation                                                                                                                                                                                                                                                          Barnes & Thornburg LLP                                    Attn: Mark R. Owens                                                 mowens@btlaw.com
Counsel to Retail Opportunity Investments Corp.                                                                                                                                                                                                                                                     Bayard, P.A.                                              Attn: Evan T. Miller                                                emiller@bayardlaw.com
Counsel to BICO Associates GP                                                                                                                                                                                                                                                                       Beard & Savory, PLLC                                      Attn: Russell W. Savory                                             russ@bsavory.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  rmills@bellnunnally.com
Counsel to M&G Jewelers, Inc.                                                                                                                                                                                                                                                                       Bell Nunnally & Martin LLP                                Attn: Russell W. Mills, R. Kent Love                                klove@bellnunnally.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  mbarrie@beneschlaw.com
Counsel to PREP Hanover Real Estate LLC                                                                                                                                                                                                                                                             Benesch, Friedlander, Coplan & Aronoff LLP                Attn: Michael J. Barrie, Kevin M. Capuzzi                           kcapuzzi@beneschlaw.com
Counsel to MIDAMCO, an Ohio Limited Partnership                                                                                                                                                                                                                                                     Benesch, Friedlander, Coplan & Aronoff LLP                Attn: William E. Schonberg, Esq.                                    wschonberg@beneschlaw.com
Counsel to Brixton Provo Mall, LLC                                                                                                                                                                                                                                                                  Bewley, Lassleben & Miller, LLP                           Attn: Ernie Zachary Park                                            Ernie.park@bewleylaw.com
Counsel to salesforce.com, Inc., Oath (Americas) Inc.                                                                                                                                                                                                                                               Bialson, Bergen & Schwab                                  Attn: Lawrence M. Schwab, Thomas M. Gaa                             Tgaa@bbslaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  michael@bindermalter.com
Counsel to Wilshire Investments, LLC (formerly known as Wilshire Business Center, a California General Partnership)                                                                                                                                                                                 Binder & Malter LLP                                       Attn: Michael W. Malter, Julie H. Rome-Banks                        julie@bindermalter.com
Counsel to Kin Properties, Inc.; Aleff LLC; Arcolo Limited Partnership; Cansan Company, LLC; Fairsan Company LLC; Floreff LLC; Fundamentals Co LLC; Greenmich LLC; Hareff LLC; Hillsborough Associates; Jeffrey Sandelman, Alison Schreier and Tracey Brewer, Successor Co-Trustees of the Pasan
Trust; Mantkin LLC; Musue LLC; Nathan Alison LLC; Sugencole LLC; Sugengran LLC; Sugengran LLC; and Sugensteve LLC                                                                                                                                                                                   Blank Rome LLP                                            Attn: Jeffrey Rhodes                                                JRhodes@BlankRome.com
Counsel to Hansae Co. Ltd., Kin Properties, Inc.; Aleff LLC; Arcolo Limited Partnership; Cansan Company, LLC; Fairsan Company LLC; Floreff LLC; Fundamentals Co LLC; Greenmich LLC; Hareff LLC; Hillsborough Associates; Jeffrey Sandelman, Alison Schreier and Tracey Brewer, Successor Co-                                                                                                                                      Tarr@BlankRome.com
Trustees of the Pasan Trust; Mantkin LLC; Musue LLC; Nathan Alison LLC; Sugencole LLC; Sugengran LLC; Sugengran LLC; and Sugensteve LLC                                                                                                                                                             Blank Rome LLP                                            Attn: Stanley B. Tarr, Evan J. Zucker                               EZucker@BlankRome.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  bankruptcy@borgeslawllc.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  wborges@borgeslawllc.com
Counsel to Sub-Zero Group, Inc., Sub-Zero Group West Inc., Sub-Zero Group Southwest LLC, Sub-Zero Group Southeast, Inc., Kenney Manfacturing Company                                                                                                                                                Borges & Associates, LLC                                  Attn: Wanda Borges, Esq., Sue L. Chin, Esq.                         schin@borgeslawllc.com
Counsel to iStar Jewelry LLC                                                                                                                                                                                                                                                                        Brach Eichler LLC                                         Attn: Anthony M. Rainone                                            arainone@bracheichler.com
Counsel to 1803, LLC, and Camegaran, LLC                                                                                                                                                                                                                                                            Briggs and Morgan, P.A.                                   Attn: James M. Jorissen                                             jjorissen@briggs.com
Counsel to Brookfield Proprty REIT Inc., as Agent                                                                                                                                                                                                                                                   Brookfield Property REIT Inc.                             Attn: Kristen N. Pate
Counsel to SAP Industries, Inc., SAP America, Inc., Sybase, Inc., Ariba, Inc., and Concur Technologies, Inc.                                                                                                                                                                                        Brown & Connery, LLP                                      Attn: Julie F. Montgomery, Esq.                                     jmontgomery@brownconnery.com
BST International Fashion Ltd.                                                                                                                                                                                                                                                                      BST International Fashion Ltd.                            Attn: A.R. Shrinivasan
Counsel to The Realty Associates Fund X, L.P.                                                                                                                                                                                                                                                       Buchalter, A Professional Corporation                     Attn: Paul M. Weister                                                 pweiser@buchalter.com
Counsel to Oracle America, Inc.                                                                                                                                                                                                                                                                     Buchalter, A Professional Corporation                     Attn: Shawn M. Christianson                                           schristianson@buchalter.com
Counsel to FedEx Supply Chain, Inc. and FedEx Custom Critical, Inc.                                                                                                                                                                                                                                 Buchanan Ingersoll & Rooney PC                            Attn: Christopher P. Schueller                                        christopher.schueller@bipc.com
                                                                                                                                                                                                                                                                                                                                                                                                                                    terry.shulsky@bipc.com
Counsel to FedEx Supply Chain, Inc. and FedEx Custom Critical, Inc.                                                                                                                                                                                                                                 Buchanan Ingersoll & Rooney PC                            Attn: Christopher P. Schueller, Terry A. Shulsky, Tyler S. Dischinger tyler.dischinger@bipc.com
                                                                                                                                                                                                                                                                                                                                                                                                                                    Eric.Waxman@cwt.com
Counsel to Argonaut Insurance Company                                                                                                                                                                                                                                                               Cadwalader, Wickersham & Taft LLP                         Attn: Eric G. Waxman III, Anthony De Leo                              Anthony.Deleo@cwt.com
Counsel to the Marion Plaza, Inc. dba Eastwood Mall, Governor’s Square Company dba Governor’s Square Mall, Huntington Mall Company dba Huntington Mall, Meadowbrook Mall Company dba Meadowbrook Mall, Ohio Valley Mall Company dba Ohio Valley Mall, the Cafaro Northwest
Partnership dba South Hill Mall, Spotsylvania Mall Company dba Spotsylvania Towne Centre and Howland Commons, LLC dba Howland Commons                                                                                                                                                               Cafaro Management Company                                 Attn: Richard T. Davis                                              rdavis@cafarocompany.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  jlevitin@cahill.com
Counsel to SHLD Lendco, LLC                                                                                                                                                                                                                                                                         Cahill Gordon & Reindel LLP                               Attn: Joel H. Levitin, Richard A. Stieglitz Jr.                     rstieglitz@cahill.com
Counsel to 14 Oaks Associates, LLC                                                                                                                                                                                                                                                                  Carmody MacDonald P.C.                                    Attn: Sarah J. Klebolt, Esq.                                        sjk@carmodymacdonald.com
Counsel to Crossroads Joint Venture, LLC, Landlord of Kmart store # 9416                                                                                                                                                                                                                            Carmody Torrance Sandak & Hennessy LLP                    Attn: Marc J. Kurzman                                               MKurzman@carmodylaw.com
Counsel to Crossroads Joint Venture, LLC, Landlord of Kmart store # 9416                                                                                                                                                                                                                            Carmody Torrance Sandak & Hennessy LLP                    Attn: Thomas J. Sansone                                             tsansone@carmodylaw.com

Local Counsel to BH North American Corporation                                                                                                                                                                                                                                                      Carter Conboy Case Blackmore Maloney & Laird, P.C.        Attn: Michael J. Catalfimo, Esq., John R. Canney, IV, Esq.          mcatalfimo@carterconboy.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  gadsden@clm.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  bankruptcy@clm.com
Counsel to the Bank of New York Mellon Trust Company and the Chase Manhattan Bank, N.A., Successor Trustees for the SRAC Unsecured PIK Notes (Top 20 Unsecured Creditor), SRAC Unsecured Notes, and the SRAC Medium Term Notes (Top 5 Secured Creditor)                                             Carter Ledyard & Milburn LLP                              Attn: James Gadsden, Esq.                                           Dennis.roemlein@bnymellon.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  rmccord@certilmanbalin.com
Counsel to ZG Apparel Group LLC , Studio 1 Div. of Shazdeh Fashions and The Libman Company                                                                                                                                                                                                          Certilman Balin Adler & Hyman, LLP                        Attn: Richard J. McCord, Esq., Robert D. Nosek, Esq.                rnosek@certilmanbalin.com
United States Bankruptcy Court for the Southern District of New York                                                                                                                                                                                                                                Chambers of Honorable Robert D. Drain                     Sears Chambers Copy
                                                                                                                                                                                                                                                                                                                                                                                                                                  appleby@chapman.com
Counsel to WSSR, LLC                                                                                                                                                                                                                                                                                Chapman and Cutler LLP                                    Attn: Laura E. Appleby, Steven Wilamowsky                           wilamowsky@chapman.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  brotenberg@csglaw.com
Counsel to Cardinal Health 110, LLC, Cardinal Health 112, LLC, and Cardinal Health PR 120, Inc., subsidiaries and affiliates of Cardinal Health, Inc., an Ohio Corporation, Top 20 Unsecured Creditor                                                                                               Chiesa Shahinian & Giantomasi PC                          Attn: Beth J. Rotenberg, Scott A. Zuber                             szuber@csglaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  ksimard@choate.com
Counsel to Wells Fargo Bank, National Association                                                                                                                                                                                                                                                   Choate, Hall & Stewart LLP                                Attn: Kevin J. Simard, Jonathan D. Marshall                         jmarshall@choate.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  hchoi@choiandpark.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  cpark@choiandpark.com
Counsel to Winiadaewoo Electroniccs America, Inc.                                                                                                                                                                                                                                                   Choi & Park, LLC                                          Attn: Hyun Suk Choi, Chull S. Park                                  lkleist@choiandpark.com
Counsel to MJ Holding Company, LLC                                                                                                                                                                                                                                                                  Chuhak & Tecson, P.C.                                     Attn: Miriam R. Stein                                               mstein@chuhak.com
                                                                                                                                                                                                                                                                                                                                                                                                                                  eschnitzer@ckrlaw.com
Counsel to Sakar International Inc., Eastern Prime Textiles Limited, Giza Spinning & Weaving Co., Bradshaw Westwood Trust, and BST International Fashion Ltd.                                                                                                                                       CKR Law LLP                                               Attn: Edward L. Schnitzer, Gilbert R. Saydah Jr.                    gsaydah@ckrlaw.com




                                                                                                                                                                                                                                    Page 1 of 6


                                                                                                                                                                                                                                                                                                                                                                                                                                EXHIBIT "B"
                                                                                                    18-23538-rdd                                             Doc 2948-2                                        Filed 03/25/19 Entered 03/25/19 09:18:21                                                                                          Exhibit
                                                                                                                                                                                                                       Pg 3 of 7In re: Sears Holdings Corporation, et al.
                                                                                                                                                                                                                                           Master Service List
                                                                                                                                                                                                                                        Case No. 18-23538 (RDD)




                                                                                                                                                 DESCRIPTION                                                                                                                                                     NAME                                                    NOTICE NAME                                                   EMAIL
Counsel for Epicor Software Corporation f/k/a
Activant Solutions, Inc.                                                                                                                                                                                                                                                               Clark Hill PLC                                         Attn: Steven M. Richman                                               srichman@clarkhill.com
Counsel for Epicor Software Corporation f/k/a                                                                                                                                                                                                                                                                                                                                                                       srichman@clarkhill.com
Activant Solutions, Inc., and Milton Manufacturing, LLC                                                                                                                                                                                                                                Clark Hill PLC                                         Attn: Steven M. Richman, Nola R. Bencze                               nbencze@clarkhill.com
Counsel to Epicor Software Corporation f/k/a Activant Solutions, Inc.                                                                                                                                                                                                                  Clark Hill Strasburger                                 Attn: Duane J. Brescia                                                duane.brescia@clarkhillstrasburger.com
Counsel to Agree Limited Partnership, Lakewood Shopping Center, LLC, Crossroads Centre II, LLC, and Ramco Jackson Crossing SPE                                                                                                                                                         Clark Hill, PLC                                        Attn: David M. Blau                                                   dblau@clarkhill.com
                                                                                                                                                                                                                                                                                                                                                                                                                    liman@cgsh.com
                                                                                                                                                                                                                                                                                                                                                                                                                    amainoo@cgsh.com
Counsel to ESL Investments, Inc., JPP, LLC, JPP II, LLC, Transform Holdco LLC                                                                                                                                                                                                          Cleary Gottlieb Steen & Hamilton LLP                   Attn: Lewis J. Liman, Abena A. Mainoo, Luke A. Barefoot               lbarefoot@cgsh.com
Counsel to Transform Holdco LLC                                                                                                                                                                                                                                                        Cleary Gottlieb Steen & Hamilton LLP                   Attn: Sean A. O’Neal                                                  soneal@cgsh.com
                                                                                                                                                                                                                                                                                                                                                                                                                    soneal@cgsh.com
                                                                                                                                                                                                                                                                                                                                                                                                                    aweaver@cgsh.com
                                                                                                                                                                                                                                                                                                                                              Attn: Sean A. O’Neal, James L. Bromley, Andrew Weaver, Rahul          rmukhi@cgsh.com
Counsel to JPP, LLC, as agent under the Second Lien Credit Facility, IP/Ground Lease Term Loan Facility, the Consolidated Secured Loan Facility, and ESL Investments, Inc. and its affiliates (including JPP, LLC, & JPP II, LLC)                                                      Cleary, Gottlieb, Steen & Hamilton LLP                 Mukhi, Jennifer Kennedy Park                                          jkpark@cgsh.com
                                                                                                                                                                                                                                                                                                                                                                                                                    wkelleher@cohenlaw.com
Counsel to Bonita Casa, LLC                                                                                                                                                                                                                                                            Cohen & Grigsby, P.C.                                  Attn: William E. Kelleher, Jr., Helen Sara Ward                       hward@cohenlaw.com
Counsel to International Union (UAW), United Steelworkers (USW), and Workers United (WU)                                                                                                                                                                                               Cohen, Weiss and Simon LLP                             Attn: Richard M. Seltzer, Melissa S. Woods                            rseltzer@cwsny.com
Counsel for Kellogg Sales Company                                                                                                                                                                                                                                                      Cole Schotz P.C.                                       Attn: Jill B. Bienstock, Esq.                                         jbienstock@coleschotz.com
Counsel for Kellogg Sales Company                                                                                                                                                                                                                                                      Cole Schotz P.C.                                       Attn: Michael D. Warner, Esq.                                         mwarner@coleschotz.com
Trustee for the Second Lien PIK Notes, the Holdings Unsecured Notes (8.00%), and the Holdings Unsecured PIK Notes (8.00%), and Top Creditor                                                                                                                                            Computershare Trust Company, N.A.                      Attn: Michael A. Smith, Vice President – Corporate Trust              Michael.smith2@computershare.com
                                                                                                                                                                                                                                                                                                                                                                                                                    kbifferato@connollygallagher.com
                                                                                                                                                                                                                                                                                                                                                                                                                    kconlan@connollygallagher.com
Counsel to IRC Marketplace at Six Corners, L.L.C. and IRC Park Center Plaza, L.L.C.                                                                                                                                                                                                    Connolly Gallagher LLP                                 Attn: Karen C. Bifferato, Kelly M. Conlan, N. Christopher Griffiths   cgriffiths@connollygallagher.com
                                                                                                                                                                                                                                                                                                                                                                                                                    svanaalten@cooley.com
Counsel to Washington Prime Group Inc.                                                                                                                                                                                                                                                 Cooley LLP                                             Attn: Seth Van Aalten, Sarah Carnes                                   scarnes@cooley.com
Counsel to Payco Foods Corporation                                                                                                                                                                                                                                                     Coto & Associates                                      Attn: Ramon Coto Ojeda                                                rco@crlawpr.com
                                                                                                                                                                                                                                                                                                                                                                                                                    dcoffino@cov.com
Counsel to Verizon Capital Corp. and NCC Key Company                                                                                                                                                                                                                                   Covington & Burling LLP                                Attn: Dianne Coffino, R. Alexander Clark                              aclark@cov.com
Counsel to National Distribution Centers, LLC                                                                                                                                                                                                                                          Cozen O'Connor                                         Attn: Marl E. Felger                                                  mfelger@cozen.com
Counsel to Stanley Black & Decker, Inc. and affiliated entities                                                                                                                                                                                                                        Cravath, Swaine & Moore LLP                            Attn: Paul H. Zumbro                                                  pzumbro@cravath.com
Counsel to 5525 S. Soto St Associates, 5525 S. Soto Street Associates LLC                                                                                                                                                                                                              Dahan & Nowick LLP                                     Attn: David R. Taxin, Esq.                                            davidtaxin@dahannowick.com
Counsel to Vivian Hilken                                                                                                                                                                                                                                                               Daniel M. Silvershein, Attorney at Law                 Attn: Daniel M. Silvershein                                           daniel@dmsilverlaw.com
Counsel to Electronics for Imaging, Inc.                                                                                                                                                                                                                                               Davidoff Hutcher & Citron LLP                          Attn: David H. Wander, Esq.                                           dhw@dhclegal.com
Counsel to Lakin Tire West Incorporated                                                                                                                                                                                                                                                Day Pitney LLP                                         Attn: Joshua W. Cohen                                                 jwcohen@daypitney.com
Counsel to Greenwood Motors, Inc., d/b/a R+L Carriers                                                                                                                                                                                                                                  Dean & Fulkerson                                       Attn: Kevin N. Summers, Esq.                                          Ksummers@dflaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                    mcto@debevoise.com
Counsel to Cascade Investment, L.L.C. and SL Agent, LLC                                                                                                                                                                                                                                Debevoise & Plimpton LLP                               Attn: Erica S. Weisgerber, My Chi To                                  eweisgerber@debevoise.com

Counsel to Namco USA Inc.                                                                                                                                                                                                                                                              Delbello Donnellan Weingarten Wise & Wiederkehr, LLP   Attn: Julie Cvek Curley, Esq.                                         jcurley@ddw-law.com
DFS Services, LLC                                                                                                                                                                                                                                                                      DFS Services, LLC                                      Attn: Beth J. Solomon                                                 bethsolomon@discover.com
Counsel to ProLogis-A4 CA IV, LP; Distribution Funding II, LLC; Prologis, L.P.; KTR Ohio LLC; Prologis and KTR LV Loan LLC                                                                                                                                                             Drinker Biddle & Reath LLP                             Attn: Marita S. Erbeck                                                marita.erbeck@dbr.com
                                                                                                                                                                                                                                                                                                                                                                                                                    LJKotler@duanemorris.com
Counsel to Riskonnect, Inc.                                                                                                                                                                                                                                                            Duane Morris LLP                                       Attn: Lawrence J. Kotler, Wendy M. Simkulak                           WMSimkulak@duanemorris.com
                                                                                                                                                                                                                                                                                                                                              Attn: Wendy M. Simkulak, Esquire & Catherine B. Heitzenrater,         WMSimkulak@duanemorris.com
Counsel to the Chubb Companies                                                                                                                                                                                                                                                         Duane Morris LLP                                       Esquire                                                               Cheitzenrater@duanemorris.com
Counsel to Landlord of Kmart store in Frederiksted, VI (Store #7413) referred in various papers as Sunshine Shopping Center Inc, Mall of Saint Croix, Sunshine Mall, Hatim Yusuf, and Plaza Juana Diaz, landlord of Kmart Store in Puerto Rico (Store #3993)                           Edgardo Munoz, PSC                                     Attn: Edgardo Munoz, PSC                                              emunozPSC@gmail.com
Counsel to Prestige Bay Plaza Development Corp.                                                                                                                                                                                                                                        Eiseman Levine Lehrhaupt & Kakoyiannis, P.C.           Attn: Laurence May, Esq.                                              lmay@eisemanlevine.com
                                                                                                                                                                                                                                                                                                                                                                                                                    rxza@elliottgreenleaf.com
                                                                                                                                                                                                                                                                                                                                              Attn: Rafael X. Zahralddin-Aravena, Shelley A. Kinsella, Eric M.      sak@elliottgreenleaf.com
Counsel to McDonald's Corporation                                                                                                                                                                                                                                                      Elliott Greenleaf, P.C.                                Sutty                                                                 ems@elliottgreenleaf.com
Environmental Protection Agency                                                                                                                                                                                                                                                        Environmental Protection Agency                        Attn: Matthew Leopold, General Counsel                                Leopold.matt@Epa.gov
Counsel to Epicor Software Corporation f/k/a Activant Solutions, Inc.                                                                                                                                                                                                                  Epicor Software Corporation                            Attn: Larry Bercovich                                                 lbercovich@epicor.com
Counsel to the McClatchy Company and its Affiliates                                                                                                                                                                                                                                    Felderstein Fitzgerald Willoughby & Pascuzzi LLP       Attn: Paul J. Pascuzzi                                                ppascuzzi@ffwplaw.com
Counsel to Santa Rosa Mall, LLC                                                                                                                                                                                                                                                        Ferraiuoli LLC                                         Attn: Gustavo A. Chico-Barris                                         gchico@ferraiuoli.com
Counsel to Clover Technologies Group, LLC                                                                                                                                                                                                                                              FisherBroyles, LLP                                     Attn: Mark E. Wilson                                                  mark.wilson@fisherbroyles.com
Counsel to Clover Technologies Group, LLC                                                                                                                                                                                                                                              FisherBroyles, LLP                                     Attn: Patricia B. Fugée                                               patricia.fugee@fisherbroyles.com
                                                                                                                                                                                                                                                                                                                                                                                                                    dlwright@foley.com
Counsel to CenterPoint Properties Trust, and Victor Reagan Family Trust                                                                                                                                                                                                                Foley & Lardner LLP                                    Attn: Derek L. Wright & Katherine R. Catanese                         kcatanese@foley.com
Counsel to CenterPoint Properties Trust                                                                                                                                                                                                                                                Foley & Lardner LLP                                    Attn: Michael Small                                                   msmall@foley.com
Counsel to Victor Reagan Family Trust                                                                                                                                                                                                                                                  Foley Gardere Foley & Lardner LLP                      Attn: Thomas Scannell                                                 tscannell@foley.com
Counsel for Sherthal, LLC                                                                                                                                                                                                                                                              Fox Rothschild LLP                                     Attn: Allen J. Guon, Esq.                                             aguon@foxrothschild.com
Counsel to Hanesbrands, Inc. and Sherthal, LLC                                                                                                                                                                                                                                         Fox Rothschild LLP                                     Attn: Paul J. Labov                                                   plabov@foxrothschild.com
Counsel to Hanesbrands, Inc.                                                                                                                                                                                                                                                           Fox Rothschild LLP                                     Attn: Thomas M. Horan                                                 thoran@foxrothschild.com
                                                                                                                                                                                                                                                                                                                                                                                                                    mhall@foxrothschild.com
Counsel to Capref Burbank, LLC                                                                                                                                                                                                                                                         Fox Rothschild, LLP                                    Attn: Mark E. Hall, Michael R. Herz                                   mherz@foxrothschild.com
Counsel to The Chamberlain Group, Inc.                                                                                                                                                                                                                                                 Fox Swibel Levin & Carroll LLP                         Attn: N. Neville Reid                                                 nreid@foxswibel.com
                                                                                                                                                                                                                                                                                                                                                                                                                    jfrank@fgllp.com
Counsel to Bottling Group, LLC and its affiliates and subsidiaries, operating as Pepsi Beverages Company and Frito-Lay North America, Inc.                                                                                                                                             FrankGecker LLP                                        Attn: Joseph D. Frank, Jeremy C. Kleinman                             jkleinman@fgllp.com
Counsel for True Value Company                                                                                                                                                                                                                                                         Freeborn & Peters LLP                                  Attn: Devon J. Eggert, Esq.                                           deggert@freeborn.com

Counsel to Select Portfolio Servicing, Inc. as servicer for U.S. Bank National Association, as Trustee, in trust for the registered holders of Citigroup Mortgage Loan Trust 2007-AHL2, Asset-Backed Pass-Through Certificates, Series 2007-AHL2, Mortgage Pass-Through Certificates   Frenkel, Lambert, Weiss, Weisman & Gordon, LLP         Attn: Michelle C. Marans, Esq.
                                                                                                                                                                                                                                                                                                                                                                                                                    brad.eric.scheler@friedfrank.com
                                                                                                                                                                                                                                                                                                                                                                                                                    scott.luftglass@friedfrank.com
Counsel to Seritage Growth Properties, Seritage SRC Finance LLC, and Seritage KMT Finance LLC                                                                                                                                                                                          Fried, Frank, Harris, Shriver & Jacobson LLP           Attn: Brad Eric Scheler, Scott B. Luftglass, Peter B. Siroka          peter.siroka@friedfrank.com
Counsel to Sitel Operating Corporation                                                                                                                                                                                                                                                 Frost Brown Todd LLC                                   Attn: Edward M. King                                                  tking@fbtlaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                    rgold@fbtlaw.com
Counsel to Washington Prime Group Inc. and The Kroger Co.                                                                                                                                                                                                                              Frost Brown Todd LLC                                   Attn: Ronald E. Gold & AJ Webb                                        awebb@fbtlaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                    pmartin@fmdlegal.com
Counsel to Haier U.S. Appliance Solutions, Inc. d/b/a GE Appliances                                                                                                                                                                                                                    Fultz Maddox Dickens PLC                               Attn: Phillip A. Martin, Laura M. Brymer                              lbrymer@fmdlegal.com
Counsel to Yang Ming (America) Corp., and Yang Ming Marine Transport Corp.                                                                                                                                                                                                             Gellert Scali Busenkell & Brown LLC                    Attn: Gary F. Seitz                                                   gseitz@gsbblaw.com
Counsel to Community Unit School District 300                                                                                                                                                                                                                                          Gensburg Calandriello & Kanter, P.C.                   Attn: Matthew T. Gensburg                                             mgensburg@gcklegal.com
                                                                                                                                                                                                                                                                                                                                                                                                                    btheisen@gibbonslaw.com
Counsel to Henkel Corporation, American Lebanese Syrian Associated Charities, Inc.                                                                                                                                                                                                     Gibbons P.C.                                           Attn: Brett S. Theisen, Natasha M. Songonuga                          nsongonuga@gibbonslaw.com
Counsel to Henkel Corporation                                                                                                                                                                                                                                                          Gibbons P.C.                                           Attn: Howard A. Cohen                                                 hcohen@gibbonslaw.com
Counsel to Interested Party, and Saker ShopRites, Inc.                                                                                                                                                                                                                                 Giordano, Halleran & Ciesla, P.C.                      Attn: Donald F. Campbell, Jr.                                         dcampbell@ghclaw.com
Counsel to A.O. Smith Corporation, and Johnson Controls, Inc.                                                                                                                                                                                                                          Godfrey & Kahn, S.C.                                   Attn: Timothy F. Nixon                                                tnixon@gklaw.com
Counsel to Infinite Peripherals, Inc.                                                                                                                                                                                                                                                  Godlstein & McClintock LLLP                            Attn: Thomas R. Fawkes                                                tomf@goldmclaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                    jflaxer@golenbock.com
Counsel to AMAV Enterprises Ltd.                                                                                                                                                                                                                                                       Golenbock Eiseman Assor Bell & Peskoe LLP              Attn: Jonathan L. Flaxer, Esq., Michael S. Weinstein, Esq.            mweinstein@golenbock.com
                                                                                                                                                                                                                                                                                                                                                                                                                    gfox@goodwinlaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                    bbazian@goodwinlaw.com
Counsel to Waste Management National Services, Inc., Urban Edge Properties LP and its Subsidiaries                                                                                                                                                                                     Goodwin Procter LLP                                    Attn: Barry Z. Bazian, Michael H. Goldstein,                          mgoldstein@goodwinlaw.com
                                                                                                                                                                                                                                                                                                                                              Attn: Matthew A. Olins, Esq., Ellen M. Chapelle, Esq. & Vanessa R.
Counselt to 233 S. Wacker, LLC                                                                                                                                                                                                                                                         Gould & Ratner LLP                                     Tiradentes, Esq.                                                   searsnotice@gouldratner.com




                                                                                                                                                                                                                                               Page 2 of 6


                                                                                                                                                                                                                                                                                                                                                                                                             EXHIBIT "B"
                                                                                                  18-23538-rdd                                         Doc 2948-2                                      Filed 03/25/19 Entered 03/25/19 09:18:21                                                                                                           Exhibit
                                                                                                                                                                                                               Pg 4 of 7
                                                                                                                                                                                                                       In re: Sears Holdings Corporation, et al.
                                                                                                                                                                                                                                  Master Service List
                                                                                                                                                                                                                               Case No. 18-23538 (RDD)




                                                                                                                                     DESCRIPTION                                                                                                                                                                           NAME                                                   NOTICE NAME                                                EMAIL
Counsel to Cape Town Plaza LLC, New Westgate Mall LLC, STAG IV Cheektowaga, LLC, Cape Town Plaza LLC, New Westgate Mall LLC, STAG IV Cheektowaga, LLC, and OND Property, LLC                                                                                                                       Goulston & Storrs PC                                Attn: Douglas B. Rosner                                            drosner@goulstonstorrs.com
Counsel to Cape Town Plaza LLC, New Westgate Mall LLC, STAG IV Cheektowaga, LLC, Cape Town Plaza LLC, New Westgate Mall LLC, STAG IV Cheektowaga, LLC, and OND Property, LLC                                                                                                                       Goulston & Storrs PC                                Attn: Trevor R. Hoffmann                                           thoffmann@goulstonstorrs.com
Counsel to Little Caesar Enterprises, Inc. and Blue Line Foodservice Distribution, Inc.                                                                                                                                                                                                            Gray, Plant, Mooty, Mooty & Bennett, P.A.           Attn: Phillip W. Bohl                                              phillip.bohl@gpmlaw.com
Counsel to American National Insurance Company                                                                                                                                                                                                                                                     Greer, Herz & Adams, LLP                            Attn: Frederick Black, Tara B. Annweiler, Marc D. Young            tannweiler@greerherz.com
Counsel to Criteo S.A.                                                                                                                                                                                                                                                                             Hahn & Hessen LLP                                   Attn: Janine M. Figueiredo, Esq.                                   jfigueiredo@hahnhessen.com
                                                                                                                                                                                                                                                                                                                                                                                                                          ahalperin@halperinlaw.net
Counsel to Relator Carl Ireland, Administrator the Estate of James Garbe                                                                                                                                                                                                                           Halperin Battaglia Benzija, LLP                     Attn: Alan D. Halperin, Esq., Ligee Gu, Esq.                       lgu@halperinlaw.net
Co-Counsel to Taubman Landlords and NW Properties Landlords                                                                                                                                                                                                                                        Halperin Battaglia Benzija, LLP                     Attn: Donna H. Lieberman, Esq.                                     dlieberman@halperinlaw.net
                                                                                                                                                                                                                                                                                                                                                       Attn: Joia Johnson, Chief Administrative Officer and General       joia.johnson@hanes.com
Top 20 Unsecured Creditor                                                                                                                                                                                                                                                                          Hanesbrands Inc                                     Counsel                                                            howard.upchurch@hanes.com
Counsel to Van Hook Service Co., Inc.                                                                                                                                                                                                                                                              Harris Beach PLLC                                   Attn: Kevin Tompsett, Esq.                                         ktompsett@harrisbeach.com
                                                                                                                                                                                                                                                                                                                                                                                                                          sodonnell@herrick.com
                                                                                                                                                                                                                                                                                                                                                                                                                          sselbst@herrick.com
Proposed Special Conflicts Counsel to the Official Committee of                                                                                                                                                                                                                                                                                        Attn: Sean E. O’Donnell, Stephen B. Selbst, Steven B. Smith,       ssmith@herrick.com
Unsecured Creditors of Sears Holdings Corporation, et al.                                                                                                                                                                                                                                          Herrick, Feinstein LLP                              Michelle M. Sekowski                                               msekowski@herrick.com
Counsel to BH North American Corporation                                                                                                                                                                                                                                                           Higgs Fletcher & Mack LLP                           Attn: Martin A. Eliopulos, Esq.                                    elio@higgslaw.com
Counsel to Greenwood Industries, Inc.                                                                                                                                                                                                                                                              Hinckley, Allen & Snyder LLP                        Attn: Christopher V. Fenlon, Esq.                                  cfenlon@hinckleyallen.com
                                                                                                                                                                                                                                                                                                                                                                                                                          arthur.rosenberg@hklaw.com
Counsel for Cushman & Wakefield Inc.                                                                                                                                                                                                                                                               Holland & Knight LLP                                Attn: Attn: Arthur E. Rosenberg, Esq., Marc L. Antonecchia, Esq.   Marc.Antonecchia@hklaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                          barbra.parlin@hklaw.com
Counsel to Plaza las Americas, Inc., Plaza del Caribe, S.E., and Garda CL Great Lakes, Inc.                                                                                                                                                                                                        Holland & Knight LLP                                Attn: Barbra R. Parlin                                             elvin.ramos@hklaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                          jose.casal@hklaw.com
Counsel to Garda CL Great Lakes, Inc.                                                                                                                                                                                                                                                              Holland & Knight LLP                                Attn: Jose A. Casal, Esq., Joaquin J. Alemany, Esq.                jjalemany@hklaw.com
Counsel to Midwest Tool, Cutlery Company                                                                                                                                                                                                                                                           Honigman Miller Schwartz and Cohn LLP               Attn: Lawrence A. Lichtman                                         llichtman@honigman.com
Counsel to Matson Navigation Company, Inc.                                                                                                                                                                                                                                                         Hughes Hubbard & Reed LLP                           Attn: Christopher Gartman                                          chris.gartman@hugheshubbard.com
                                                                                                                                                                                                                                                                                                                                                                                                                          bgross@HuntonAK.com
Counsel to UBS AG, as lender for the Sparrow Term Loan maturing 2019, McLane Company, Inc.                                                                                                                                                                                                         Hunton Andrews Kurth LLP                            Attn: Brett L. Gross, Michael S. Legge                             mlegge@huntonak.com
Counsel to McLane Company, Inc.                                                                                                                                                                                                                                                                    Hunton Andrews Kurth LLP                            Attn: Gregory G. Hesse                                             ghesse@huntonak.com
Counsel to CBL & Associates Management, Inc.                                                                                                                                                                                                                                                       Husch Blackwell LLP                                 Attn: Caleb T. Holzaepfel                                          caleb.holzaepfel@huschblackwell.com
Counsel to WC Independence Center LLC, WC MRP Belleville Center, LLC                                                                                                                                                                                                                               Husch Blackwell LLP                                 Attn: Lynn H. Butler                                               lynn.butler@huschblackwell.com
Counsel to 5330 Crosswind, LLC                                                                                                                                                                                                                                                                     Ice Miller LLP                                      Attn: Daniel R. Swetnam                                            Daniel.Swetnam@icemiller.com
County of Imperial, California                                                                                                                                                                                                                                                                     Imperial County Treasurer- Tax Collector            Attn: Karen Vogel, Treasurer-Tax Collector                         taxcollector@co.imperial.ca.us
Impremedia Operating Company, LLC                                                                                                                                                                                                                                                                  Impremedia Operating Company, LLC                   Attn: Alex Macias                                                  alex.macias@impremedia.com
IRS Insolvency Section                                                                                                                                                                                                                                                                             Internal Revenue Service                            Attn: Centralized Insolvency Operation                             Mimi.M.Wong@irscounsel.treas.gov
IRS Insolvency Section                                                                                                                                                                                                                                                                             Internal Revenue Service                            Attn: Centralized Insolvency Operation                             Mimi.M.Wong@irscounsel.treas.gov
Counsel to Iron Mountain Information Management, LLC,                                                                                                                                                                                                                                              Iron Mountain Information Management, LLC           Attn: Joseph Corrigan                                              Bankruptcy2@ironmountain.com
                                                                                                                                                                                                                                                                                                                                                                                                                          hgj@jasneflorio.com
Counsel to Data Print Technologies, Inc.                                                                                                                                                                                                                                                           Jasne & Florio, L.L.P.                              Attn: Hugh G. Jasne, Esq., Diane L. Klein, Esq.                    dlk@jasneflorio.com
Counsel to John C. Adams and Kennylugenia Adams                                                                                                                                                                                                                                                    John C. Adams and Kennylugenia Adams                Attn: John C. Adams, Kennylugenia Adams                            brownsvalleyorchards@aol.com
Counsel to Lennox International Inc. and Lennox National Account Services, LLC                                                                                                                                                                                                                     Judith Elkin PLLC                                   Attn: Judith Elkin                                                 elkinj@mac.com
Counsel to Amazon.com Services, Inc., Amazon Payments, Inc., and Amazon Services LLC.                                                                                                                                                                                                              K&L Gates LLP                                       Attn: Robert T. Honeywell, Esq.                                    robert.honeywell@klgates.com
Counsel to GBR Green Acress Limited Liability Company, Greenwich 29 L.P., and 909 Group, L.P.                                                                                                                                                                                                      Keane & Beane, P.C.                                 Attn: Andrew P. Tureaud                                            atureaud@kblaw.com
Counsel to Robert A. Catalfamo and Lavarita D. Meriwether, plaintiffs in the consolidated ERISA action, the the ERISA Plaintiffs                                                                                                                                                                   Keller Rohrback L.L.P.                              Attn: Tanya Korkhov                                                tkorkhov@kellerrohrback.com

                                                                                                                                                                                                                                                                                                                                                                                                                          KDWBankruptcyDepartment@KelleyDrye.com
Counsel to Computershare Turst Company, N.A., as Indenture Trustee                                                                                                                                                                                                                                 Kelley Drye & Warren LLP                            Attn: Eric R. Wilson, Esq., Benjamin D. Feder, Esq.                bfeder@kelleydrye.com
Counsel to Voortman Cookies Limited                                                                                                                                                                                                                                                                Kenney Shelton Liptak & Nowak, LLP                  Attn: Jeffery A. Carlino, Esq.                                     jacarlino@kslnlaw.com
Counsel to Haier U.S. Appliance Solutions, Inc. d/b/a GE Appliances, (i) GLP US Management, LLC, (ii) Icon Owner Pool 4 Northeast/Midwest, LLC, (iii) Western B Southeast FL, LLC, (iv) Icon Owner Pool 1 West/Southwest, LLC, (v) Icon Owner Pool 1 SF Non-Business Parks, LLC, (vi) Icon DP MD                                                                                                                          ssouthard@klestadt.com
Owner Pool 2 West/Northeast/Midwest, LLC, and (vii) Icon Owner Pool 1 SF Business Parks, LLC                                                                                                                                                                                                       Klestadt Winters Jureller Southard & Stevens, LLP   Attn: Sean C. Southard, Lauren C. Kiss                             lkiss@klestadt.com
Counsel to PREIT Services, LLC, BET Investments, and the Robbins Companies                                                                                                                                                                                                                         Kurtzman | Steady, LLC                              Attn: Jeffrey Kurtzman                                             kurtzman@kurtzmansteady.com
Counsel to Angela Kelly and Janyce L. MacKenzie                                                                                                                                                                                                                                                    Lane Powell PC                                      Attn.: Will J. Brunnquell, Esq.                                    brunnquellw@lanepowell.com
Counsel to Alatex, a Joint Venture, Papa Rochester, LP, Walters Investments, LP, Wal-Go Associates LLC                                                                                                                                                                                             Langley & Banack, Incorporated                      Attn: David S. Gragg                                               dgragg@langleybanack.com
Counsel for 4th Street South II, LLC, a Michigan Limited Liability Company                                                                                                                                                                                                                         Lasky Fifarek, P.C.                                 Attn: John R. Fifarek, Esq.                                        jfifarek@laskyfifarek.com
Counsel to Oster Yorktown Properties, LLC, U.S. Realty 86 Associates and Westmount Plaza Associates                                                                                                                                                                                                Lasser Hochman, L.L.C.                              Attn: Richard L. Zucker                                            rzucker@lasserhochman.com
Counsel to Simon Property Group                                                                                                                                                                                                                                                                    Latham & Watkins LLP                                Attn: Marc A. Zelina                                               marc.zelina@lw.com
                                                                                                                                                                                                                                                                                                                                                                                                                          peter.gilhuly@lw.com
Counsel to Simon Property Group                                                                                                                                                                                                                                                                    Latham & Watkins LLP                                Attn: Peter M. Gilhuly, Ted A. Dillman                             ted.dillman@lw.com
Counsel to Vandale Industries, Inc.                                                                                                                                                                                                                                                                Law Office of Gilbert A. Lazarus, PLLC.             Attn: Gilbert A. Lazarus                                           gillazarus@gmail.com
Counsel to NW Properties Landlords                                                                                                                                                                                                                                                                 Law Office of Kevin S. Neiman, PC                   Attn: Kevin S. Neiman                                              kevin@ksnpc.com
                                                                                                                                                                                                                                                                                                                                                                                                                          william.fennell@fennelllaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                          luralene.schultz@fennelllaw.com
Counsel to Dart Warehouse Corporation                                                                                                                                                                                                                                                              Law Office of William P. Fennell, APLC              Attn: William P. Fennell                                           office@fennelllaw.com
Counsel for U.S. Bank National Association d/b/a U.S. Bank Equipment Finance                                                                                                                                                                                                                       Law Offices of Charles A. Gruen                     381 Broadway                                                       cgruen@gruenlaw.com
Local Counsel for the Certain Texas Taxing Entities                                                                                                                                                                                                                                                Law Offices of Douglas T. Tabachnik, P.C.           Attn: Douglas T. Tabachnik, Esq.                                   dtabachnik@dttlaw.com
Counsel to Caparra Center Associates, San Patricio Plaza ("SPP") Landlord                                                                                                                                                                                                                          Law Offices of Penny R. Stark                       Attn: Penny R. Stark                                               pstarkesq@gmail.com
                                                                                                                                                                                                                                                                                                                                                                                                                          hlazarus@lazarusandlazarus.com
Counsel to Cudlie Accessories LLC, Flatbush Center Parking LLC, Project 28 Clothing LLC, and Ikeddi Imports LLC                                                                                                                                                                                    Lazarus & Lazarus, P.C.                             Attn: Harlan M. Lazarus                                            harlan.lazarus@gmail.com
Counsel to Westfield, LLC and its affiliate, Annapolis Mall Owner LLC, Brandon Shopping Center Partners LTD, Broward Mall LLC, Citrus Park Mall Owner LLC, Countryside Mall LLC, Roseville Shoppingtown LLC, Meriden Square Partnership, Montgomery Mall Owner LLC, North County Fair LP and                                                                                                                              ilan.markus@leclairryan.com
EWH Escondido Associates, L.P., Oakridge Mall LLC, WEA Palm Desert LLC, Sarasota Shoppingtown LLC, WEA Southcenter LLC, Sunrise Mall LLC, UTC Venture LLC, Valencia Town Center Venture, L.P., Wheaton Plaza Regional Shopping Center LLC, Beneson Capital Partners, LLC and its affiliate                                                                                                                                niclas.ferland@leclairryan.com
Brooks Shopping Centers, LLC, Concord Mall LP, and Berkshire Mall LP                                                                                                                                                                                                                               LeClairRyan, PLLC                                   Attn: Ilan Markus and Niclas A. Ferland                            andrew.cole@leclairryan.com
                                                                                                                                                                                                                                                                                                                                                                                                                          janice.grubin@leclairryan.com
Counsel to DXC Technology Services LLC, successor in interest to Computer Sciences Corporation and CSC Covansys Corporation                                                                                                                                                                        LeClairRyan, PLLC                                   Attn: Janice B. Grubin, Alex J. Chase                              alex.chase@leclairryan.com
Counsel to 1803, LLC, and Camegaran, LLC                                                                                                                                                                                                                                                           Leonard, O’Brien, Spencer, Gale & Sayre, Ltd.       Attn: James M. Jorissen                                            jjorissen@losgs.com
Counsel to Bexar County                                                                                                                                                                                                                                                                            Linebarger Goggan Blair & Sampson, LLP              Attn: David G. Aelvoet                                             sanantonio.bankruptcy@publicans.com
Counsel to Aransas County, Bee County, Jim Wells CAD, Nueces County, City of Harlingen, Hidalgo County, Victoria County, Blanco CAD, Harlingen CISD, Cameron County                                                                                                                                Linebarger Goggan Blair & Sampson, LLP              Attn: Diane Wade Sanders
Counsel to Tarrant County and Dallas County                                                                                                                                                                                                                                                        Linebarger Goggan Blair & Sampson, LLP              Attn: Elizabeth Weller                                             dallas.bankruptcy@publicans.com
Counsel to Matagorda County, Angelina County, Cleveland ISD, Galveston County, Orange County, Cypress-Fairbanks ISD, Tyler County, Fort Bend County, Wharton Co Jr Coll Dist, Harris County, Jasper County, Houston CAD, Montgomery County, and Polk County                                        Linebarger Goggan Blair & Sampson, LLP              Attn: John P. Dillman                                              houston_bankruptcy@publicans.com
Counsel to LTMAC Properties, LLC                                                                                                                                                                                                                                                                   Linowes and Blocher LLP                             Attn: John T. Farnum, Esq.                                         jfarnum@linowes-law.com
Counsel to SUSO 4 Ocean LP and Maynardville Pike LP                                                                                                                                                                                                                                                Lippes Mathias Wexler Friedman LLP                  Attn: John A. Mueller                                              jmueller@lippes.com
                                                                                                                                                                                                                                                                                                                                                                                                                          braynor@lockelord.com
Counsel to Pension Benefit Guaranty Corporation                                                                                                                                                                                                                                                    Locke Lord LLP                                      Attn: Brian A. Raynor, Aaron C. Smith                              asmith@lockelord.com
Counsel to DFS Services, LLC                                                                                                                                                                                                                                                                       Locke Lord LLP                                      Attn: Ira S. Green                                                 ira.greene@lockelord.com
Counsel to Cardtronics USA, Inc.                                                                                                                                                                                                                                                                   Locke Lord LLP                                      Attn: Joseph N. Froehlich                                          jfroehlich@lockelord.com
Counsel to Cardtronics USA, Inc.                                                                                                                                                                                                                                                                   Locke Lord LLP                                      Attn: W. Steven Bryant                                             sbryant@lockelord.com
Counsel to Active Media Services, Inc., d/b/a Active International                                                                                                                                                                                                                                 Lowenstein Sandler LLP                              Attn: Bruce Buechler                                               bbuechler@lowenstein.com
                                                                                                                                                                                                                                                                                                                                                                                                                          echafetz@lowenstein.com
Counsel to LG Electronics USA, Inc. and Valvoline                                                                                                                                                                                                                                                  Lowenstein Sandler LLP                              Attn: Bruce S. Nathan, Esq., Eric S. Chafetz, Esq.                 bnathan@lowenstein.com
Counsel to Trinet Essential Facilities XXVII, Inc.                                                                                                                                                                                                                                                 Lubin Olson & Niewiadomski LLP                      Attn: Dennis D. Miller                                             dmiller@lubinolson.com
Counsel to PACA trust creditor, Caito Foods, LLC                                                                                                                                                                                                                                                   Martyn and Associates                               Attn: Mark A. Amendola                                             mamendola@martynlawfirm.com
Counsel to City of Minneapolis                                                                                                                                                                                                                                                                     Mayerson & Hartheimer PLLC                          Attn: David H. Hartheimer                                          david@mhlaw-ny.com




                                                                                                                                                                                                                                      Page 3 of 6


                                                                                                                                                                                                                                                                                                                                                                                                                      EXHIBIT "B"
                                                                                                   18-23538-rdd                                            Doc 2948-2                                       Filed 03/25/19 Entered 03/25/19 09:18:21                                                                                                         Exhibit
                                                                                                                                                                                                                    Pg 5 of 7
                                                                                                                                                                                                                         In re: Sears Holdings Corporation, et al.
                                                                                                                                                                                                                                    Master Service List
                                                                                                                                                                                                                                 Case No. 18-23538 (RDD)




                                                                                                                                               DESCRIPTION                                                                                                                                                                  NAME                                                     NOTICE NAME                                                  EMAIL

Counsel to the County of Anderson, Texas, Bastrop County Water Control and Improvement District #2, The County of Bastrop, Texas, Tax Appraisal District of Bell County, The County of Bosque, Texas, Bowie Central Appraisal District, The County of Brazos, Texas, Brown County Appraisal
District, Burnet Central Appraisal District, Cherokee County Appraisal District, The County of Cherokee, Texas, The County of Comal, Texas, The County of Coryell, Texas, The County of Denton, Texas, Denton County Road Utility District #1, County of Erath, The County of Guadalupe, Texas,
Harrison Central Appraisal District, The County of Harrison, Texas, The County of Hays, Texas, The County of Henderson, Texas, The County of Jasper, Texas, Groesbeck Independent School District, The City of Groesbeck, Texas, Mexia Independent School District, City of Waco and/or Waco
Independent School District, Midland Central Appraisal District, Central Appraisal District of Taylor County, Terry County Appraisal District, The County of Wharton, Texas and The County of Williamson, Texas, (jointly “The Texas Ad Valorem Taxing Jurisdictions”)                            McCreary, Veselka, Bragg & Allen, P.C.                  Attn: Lee Gordon, Tara LeDay                                          tleday@mvbalaw.com
                                                                                                                                                                                                                                                                                                                                                                                                                                bmcgrath@mcglinchey.com
Counsel to Automotive Rentals, Inc., and ARI Fleet LT                                                                                                                                                                                                                                             McGlinchey Stafford, PLLC                               Attn: Brian S. McGrath, Kristen D. Romano                             kromano@mcglinchey.com
                                                                                                                                                                                                                                                                                                                                                                                                                                mchaney@mcglinchey.com
                                                                                                                                                                                                                                                                                                                                                          Attn: Mark J. Chaney, Esq., Richard A. Aguilar, Esq., Rudy J. Cerone, raguilar@mcglinchey.com
Counsel to Automotive Rentals, Inc. and ARI Fleet LT                                                                                                                                                                                                                                              McGlinchey Stafford, PLLC                               Esq.                                                                  rcerone@mcglinchey.com
Counsel to Winners Industry Co., Ltd.                                                                                                                                                                                                                                                             McKool Smith, P.C.                                      Attn: H. Jeffrey Schwartz                                             hjschwartz@mckoolsmith.com
Counsel to Creditors Loki Investments, LLC, Michael Rue, J. Terry Eager and Susan B. Eager, as Co-Trustees of the J. Terry Eager Family Trust-1995, and CEMR Properties                                                                                                                           Meegan, Hanschu & Kassenbrock                           Attn: David Meegan                                                    dmeegan@mhksacto.com
Counsel to Royal Consumer Products, LLC                                                                                                                                                                                                                                                           Meister Seelig & Fein LLP                               Attn: Christopher J. Major                                            cjm@msf-law.com
Counsel to Prince George's County, Maryland, Calvert County, Maryland and Charles County, Maryland                                                                                                                                                                                                Meyers, Rodbell & Rosenbaum, P.A.                       Attn: Nicole C. Kenworthy                                             nkenworthy@mrrlaw.net
Counsel to Cyrus Capital Partners, L.P.                                                                                                                                                                                                                                                           Milbank, Tweed, Hadley & McCloy LLP                     Attn: Andrew M. Leblanc                                               ALeblanc@milbank.com
Counsel to Cyrus Capital Partners, L.P.                                                                                                                                                                                                                                                           Milbank, Tweed, Hadley & McCloy LLP                     Attn: Craig M. Price                                                  cprice@milbank.com
Counsel to Cyrus Capital Partners, L.P.                                                                                                                                                                                                                                                           Milbank, Tweed, Hadley & McCloy LLP                     Attn: Robert J. Liubicic                                              RLiubicic@milbank.com

Counsel to Missouri Department of Revenue                                                                                                                                                                                                                                                         Missouri Department of Revenue, Bankruptcy Unit         Attn: Steven A. Ginther, Special Assistant Attorney General         sdnyecf@dor.mo.gov

Counsel to Acxiom Corporation                                                                                                                                                                                                                                                                     Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.   Attn: Stan D. Smith                                                 ssmith@mwlaw.com
Counsel to Creditor Hudson Concourse, LLC                                                                                                                                                                                                                                                         Montee & Associates                                     Attn: Kevin P. Montee, Esq.
Counsel to Kimco Realty Corporation                                                                                                                                                                                                                                                               Morgan, Lewis & Bockius LLP                             Attn: Laura McCarthy                                                laura.mccarthy@morganlewis.com
Counsel to Kimco Realty Corporation                                                                                                                                                                                                                                                               Morgan, Lewis & Bockius LLP                             Attn: Neil E. Herman                                                neil.herman@morganlewis.com
Counsel to Net Lease Management Partners, L.L.C., Greensboro Lease Management, L.L.C.,Brighton Lease Management, L.L.C., and Drake Pacer Penry Acquisition, LLC                                                                                                                                   Morris James LLP                                        Attn: Stephen M. Miller                                             smiller@morrisjames.com
                                                                                                                                                                                                                                                                                                                                                                                                                              cmiller@mnat.com
Counsel to Lefmark Tamiami, Inc.                                                                                                                                                                                                                                                                  Morris, Nichols, Arsht & Tunnell LLP                    Attn: Curtis S. Miller, Joseph C. Barsalona II                      jbarsalona@mnat.com
                                                                                                                                                                                                                                                                                                                                                                                                                              jmarines@mofo.com
Counsel to Icon Health & Fitness, Inc.                                                                                                                                                                                                                                                            Morrison & Foerster LLP                                 Attn: Jennifer L. Marines, Benjamin W. Butterfield                  bbutterfield@mofo.com
Counsel to Allure Gems, LLC                                                                                                                                                                                                                                                                       Morrison Cohen LLP                                      Attn: Joseph T. Moldovan, Robert K. Dakis                           bankruptcy@morrisoncohen.com
Counsel to Puerto Rico Supplies Group, Inc. and its subsidiaries and/or affiliates, Glamour Corporation, Healthtex Distributors PR, Inc., PRS Export Group, LLC, PRS On Time Distributors, LLC. (collectively "PRSG").                                                                            MRO Attorneys at Law, LLC                               Attn: Myrna L. Ruiz-Olmo, Esq.                                      mro@prbankruptcy.com
                                                                                                                                                                                                                                                                                                                                                                                                                              bradley.schneider@mto.com
Counsel to Whirpool Corporation                                                                                                                                                                                                                                                                   Munger, Tolles & Olson, LLP                             Attn: Bradley R. Schneider, Thomas B. Walper                        thomas.walper@mto.com
Counsel to International Airport Center, Inc.                                                                                                                                                                                                                                                     Munsch Hardt Kopf & Harr, P.C.                          Attn: Deborah M. Perry                                              dperry@munsch.com
                                                                                                                                                                                                                                                                                                                                                                                                                              pmurphy@murphyrosen.com
Counsel to Crickm Carson Trust                                                                                                                                                                                                                                                                    Murphy Rosen LLP                                        Attn: Paul D. Murphy & Daniel N. Csillag                            dcsillag@murphyrosen.com
National Association of Attorneys General                                                                                                                                                                                                                                                         National Association of Attorneys General               Attn: Karen Cordry                                                  kcordry@naag.org
Counsel to Michelin North America, Inc.                                                                                                                                                                                                                                                           Nelson Mullins Riley & Scarborough LLP                  Attn: Jody A. Bedenbaugh                                            jody.bedenbaugh@nelsonmullins.com
Counsel to Retail Opportunity Investments Corp.                                                                                                                                                                                                                                                   Nelson Mullins Riley & Scarborough LLP                  Attn: Shane G. Ramsey                                               shane.ramsey@nelsonmullins.com

New York State Department of Taxation and Finance                                                                                                                                                                                                                                                 New York State Department of Taxation and Finance       Attn: Enid Nagler Stuart; Assistant Attorney General                enid.stuart@ag.ny.gov
Counsel to U.S. Bank National Association, N.A., as Indenture Trustee                                                                                                                                                                                                                             Nixon Peabody, LLP                                      Attn: Christopher M. Desiderio                                      cdesiderio@nixonpeabody.com
Counsel to Coral Reef Asia Pacific a/k/a White Mountain Footwear and 266 Route 125, LLC                                                                                                                                                                                                           Nixon Peabody, LLP                                      Attn: Daniel W. Sklar, Esquire                                      dsklar@nixonpeabody.com
Counsel to U.S. Bank National Association, N.A., as Indenture Trustee                                                                                                                                                                                                                             Nixon Peabody, LLP                                      Attn: Richard C. Pedone                                             rpedone@nixonpeabody.com
Counsel to Living Spaces Furniture, LLC                                                                                                                                                                                                                                                           Norton Rose Fulbright US LLP                            Attn: Bob B. Bruner                                                 bob.bruner@nortonrosefulbright.com
                                                                                                                                                                                                                                                                                                                                                                                                                              howard.seife@nortonrosefulbright.com
                                                                                                                                                                                                                                                                                                                                                                                                                              christy.rivera@nortonrosefulbright.com
                                                                                                                                                                                                                                                                                                                                                          Attn: Howard Seife, Christy Rivera, Stephen Castro, David A.        stephen.castro@nortonrosefulbright.com
Counsel to World Technologies, Inc. d/b/a Techtronic Industries Power Equipment; Cantor Fitzgerald Securities as Administrative Agent and Collateral Agent under the Superpriority Junior Lien Secured DIP Credit Agreement; Living Spaces Furniture, LLC                                         Norton Rose Fulbright US LLP                            Rosenzweig                                                          david.rosenzweig@nortonrosefulbright.com
Counsel to Commonwealth of Pennsylvania, Department of Revenue                                                                                                                                                                                                                                    Office of Attorney General                              Attn: Carol E. Momjian, Josh Shapiro                                cmomjian@attorneygeneral.gov
Counsel to the Comptroller of Public Accounts of the State of Texas                                                                                                                                                                                                                               Office of the Texas Attorney General                    Attn: Rachel R. Obaldo, Assistant Attorney General                  rachel.obaldo@oag.texas.gov
                                                                                                                                                                                                                                                                                                                                                                                                                              richard.morrissey@usdoj.gov
United States Trustee Southern District of New York                                                                                                                                                                                                                                               Office of The United States Trustee for Region 2        Attn: Paul Schwartzberg, Richard Morrissey                          paul.schwartzberg@usdoj.gov
Counsel to Saul Subsidiary I, LP                                                                                                                                                                                                                                                                  Offit Kurman, P.A.                                      Attn: Albena Petrakov, Esq.                                         apetrakov@offitkurman.com
Counsel to Saul Subsidiary I, LP                                                                                                                                                                                                                                                                  Offit Kurman, P.A.                                      Attn: Stephen A. Metz, Esq.                                         smetz@offitkurman.com
Counsel to Ohio Department of Taxation                                                                                                                                                                                                                                                            Ohio Department of Taxation                             Attn: Office of the Ohio Attorney General                           victoria.garry@ohioattorneygeneral.gov
Counsel to J.W. Mitchell Company, LLC                                                                                                                                                                                                                                                             OKeefe & Associates Law Corporation, P.C.               Attn: Sean A. O’Keefe                                               sokeefe@okeefelc.com
Counsel to [24]7.ai, Inc                                                                                                                                                                                                                                                                          O'Melveny & Myers LLP                                   Attn: Darren L. Patrick                                             dpatrick@omm.com
Counsel to [24]7.ai, Inc                                                                                                                                                                                                                                                                          O'Melveny & Myers LLP                                   Attn: Jennifer Taylor                                               jtaylor@omm.com
Counsel to [24]7.ai, Inc                                                                                                                                                                                                                                                                          O'Melveny & Myers LLP                                   Attn: Matthew P. Kremer                                             mkremer@omm.com
Counsel to Invicta Watch Company of America, Inc.                                                                                                                                                                                                                                                 Orshan, P.A.                                            Attn: Paul L. Orshan, Esq.                                          paul@orshanpa.com
Top 20 Unsecured Creditor                                                                                                                                                                                                                                                                         Paco (China) Garment Ltd                                Attn: Lily Wang                                                     lily@pacogarment.com
Counsel to Hangzhou GreatStar Industrial Co., Ltd                                                                                                                                                                                                                                                 Parker Poe Adams & Bernstein LLP                        Attn: Kiah T. Ford IV                                               chipford@parkerpoe.com
                                                                                                                                                                                                                                                                                                                                                                                                                              leslieplaskon@paulhastings.com
                                                                                                                                                                                                                                                                                                                                                          Attn: Leslie A. Plaskon, Esq., Andrew V. Tenzer, Esq., Shlomo       andrewtenzer@paulhastings.com
Counsel to GACP II, L.P.                                                                                                                                                                                                                                                                          Paul Hastings LLP                                       Maza, Esq.                                                          shlomomaza@paulhastings.com
                                                                                                                                                                                                                                                                                                                                                                                                                              pbasta@paulweiss.com
                                                                                                                                                                                                                                                                                                                                                                                                                              kcornish@paulweiss.com
                                                                                                                                                                                                                                                                                                                                                                                                                              lclayton@paulweiss.com
                                                                                                                                                                                                                                                                                                                                                                                                                              sbuergel@paulweiss.com
                                                                                                                                                                                                                                                                                                                                                          Attn: Paul M. Basta, Kelley A. Cornish, Lewis R. Clayton, Susanna   rbritton@paulweiss.com
Proposed Conflict Counsel for Debtors and Debtors in Possession                                                                                                                                                                                                                                   Paul, Weiss, Rifkind, Wharton & Garrison LLP            M. Buergel, Robert Britton, Jonathan Hurwitz                        jhurwitz@paulweiss.com
                                                                                                                                                                                                                                                                                                                                                                                                                              jaffeh@pepperlaw.com
Counsel to Red Bull North America, Inc.                                                                                                                                                                                                                                                           Pepper Hamilton LLP                                     Attn: Henry Jaffe, Kenneth A. Listwak                               listwakk@pepperlaw.com
Local Counsel for the Certain Texas Taxing Entities                                                                                                                                                                                                                                               Perdue Brandon Fielder Collins and Mott‚ LLP            Attn: Eboney Cobb, Esq.                                             ecobb@pbfcm.com
Counsel to Fayette County, Kerr County, City of Weslaco, Weslaco
Independent School District, Kendall County, Maverick County &
Uvalde County                                                                                                                                                                                                                                                                                     Perdue, Brandon, Fielder, Collins & Mott, L.L.P.        Attn: John T. Banks                                                 jbanks@pbfcm.com
Counsel to Richardson ISD, City of Garland, Garland ISD, Carrolton-Farmers Branch ISD                                                                                                                                                                                                             Perdue, Brandon, Fielder, Collins & Mott, L.L.P.        Attn: Ebony Cobb                                                    ecobb@pbfcm.com
Counsel to Lubbock Central Appraisal District                                                                                                                                                                                                                                                     Perdue, Brandon, Fielder, Collins & Mott, L.L.P.        Attn: Laura J. Monroe                                               lmbkr@pbfcm.com
Counsel to Spring Branch Independent School District, et al                                                                                                                                                                                                                                       Perdue, Brandon, Fielder, Collins & Mott, L.L.P.        Attn: Owen M. Sonik                                                 osonik@pbfcm.com
Counsel to
Counsel to the
           Norton  Mailman
               Marion  Plaza,Associates
                              Inc. dba Eastwood Mall, Governor s Square Company dba Governor s Square Mall, Huntington Mall Company dba Huntington Mall, Meadowbrook Mall Company dba Meadowbrook Mall, Ohio Valley Mall Company dba Ohio Valley Mall, the Cafaro Northwest                       Pick & Zabicki LLP                                      Attn: Douglas J. Pick                                               dpick@picklaw.net
Partnership dba South Hill Mall, Spotsylvania Mall Company dba Spotsylvania Towne Centre and Howland Commons, LLC dba Howland Commons                                                                                                                                                             Pierce McCoy, PLLC                                      Attn: Jonathan A. Grasso                                            jon@piercemccoy.com
Counsel to Tote, Inc.                                                                                                                                                                                                                                                                             Price Meese Shulman & D'Arminio, P.C.                   Attn: Rick A. Steinberg                                             rsteinberg@pricemeese.com
                                                                                                                                                                                                                                                                                                                                                                                                                              searsteam@primeclerk.com
Claims Agent                                                                                                                                                                                                                                                                                      Prime Clerk LLC                                         Attn: Herb Baer, Richard M. Allen                                   serviceqa@primeclerk.com
Counsel to MCS Hemet Valley Center LLC                                                                                                                                                                                                                                                            Procopio, Cory, Hargreaves & Savitch LLP                Attn: Gerald P. Kennedy                                             gerald.kennedy@procopio.com
Counsel to Malca-Almit USA, LLC (“Malca”)                                                                                                                                                                                                                                                         Pryor & Mandelup, L.L.P.                                Attn: J. Logan Rappaport, Esq.                                      lr@pryormandelup.com
Counsel to ABC Supply Co. Inc.                                                                                                                                                                                                                                                                    Pryor & Mandelup, L.L.P.                                Attn: Robert L. Pryor                                               rlp@pryormandelup.com
Counsel to Broad Street Station, LLC c/o Collett                                                                                                                                                                                                                                                  Pryor Cashman LLP                                       Attn: Marie Polito Hofsdal                                          mhofsdal@pryorcashman.com




                                                                                                                                                                                                                                        Page 4 of 6


                                                                                                                                                                                                                                                                                                                                                                                                                         EXHIBIT "B"
                                                                                                  18-23538-rdd                                           Doc 2948-2            Filed 03/25/19 Entered 03/25/19 09:18:21                                                                 Exhibit
                                                                                                                                                                                       Pg 6 of 7
                                                                                                                                                                                   In re: Sears Holdings Corporation, et al.
                                                                                                                                                                                              Master Service List
                                                                                                                                                                                           Case No. 18-23538 (RDD)




                                                                                                                                              DESCRIPTION                                                                                                NAME                                                  NOTICE NAME                                                 EMAIL
                                                                                                                                                                                                                                                                                                                                                       susheelkirpalani@quinnemanuel.com
                                                                                                                                                                                                                                                                                                                                                       jonpickhardt@quinnemanuel.com
                                                                                                                                                                                                                                                                                                                                                       andrewcorkhill@quinnemanuel.com
                                                                                                                                                                                                                                                                                   Attn: Susheel Kirpalani, Jonathan E. Pickhardt, Andrew S. Corkhill, matthewscheck@quinnemanuel.com
Counsel to Omega Advisors Inc.                                                                                                                                                                                                 Quinn Emanuel Urquhart & Sullivan LLP               Matthew Scheck, Ellison Ward Merkel                                 ellisonmerkel@quinnemanuel.com
Counsel to Southhaven Associates LLC                                                                                                                                                                                           Reid and Riege, P.C.                                Attn: Charles J. Filardi, Jr.                                       cfilardi@rrlawpc.com
                                                                                                                                                                                                                                                                                                                                                       greiss@reisspreuss.com
Counsel to Miele, Inc.                                                                                                                                                                                                         Reiss+Preuss LLP                                    Attn: Guy A. Reiss, Erik Tikkanen                                   etikkanen@reisspreuss.com
Counsel to CM Grayson, LLC                                                                                                                                                                                                     Rice Pugatch Robinson Storfer & Cohen, PLLC         Attn: Chad P. Pugatch                                               cpugatch@rprslaw.com
Counsel to Sante Marcoccia                                                                                                                                                                                                     Rich Michaelson Magaliff, LLP                       Attn: Howard P. Magaliff                                            hmagaliff@r3mlaw.com
                                                                                                                                                                                                                                                                                                                                                       kflorey@robbins-schwartz.com
Counsel to Community Unit School District 300                                                                                                                                                                                  Robbins, Schwartz, Nicholas, Lifton & Taylor, Ltd.  Attn: Kenneth M. Florey, M. Neal Smith                              nsmith@robbins-schwartz.com
                                                                                                                                                                                                                                                                                                                                                       Robert.e.michael.esq@gmail.com
Counsel to Miele, Inc.                                                                                                                                                                                                         Robert E. Michael & Associates PLLC                 Attn: Robert E. Michael, Aaron Hume                                 Aron.hume@gmail.com
                                                                                                                                                                                                                                                                                                                                                       fbr@robinsonbrog.com
Counsel to East End Commons Associates LLC, Wolf Family Series LP d/b/a Series III, Wolf Family Series LP d/b/a Series VII; Ontario Enterprises of the Wolf Family Series LP                                                   Robinson Brog Leinwand Greene Genovese & Gluck P.C. Attn: Fred B. Ringel, Esq., Robert M. Sasloff                       rms@robinsonbrog.com
                                                                                                                                                                                                                                                                                                                                                       gregg.galardi@ropesgray.com
Counsel to Apex Tool Group, LLC and Icon DE Holdings LLC                                                                                                                                                                                                                                                                                               kimberly.kodis@ropesgray.com
and Icon NY Holdings LLC                                                                                                                                                                                                       Ropes & Gray LLP                                    Attn: Gregg M. Galardi, Kimberly J. Kodis, Sam N. Ashuraey          sam.ashuraey@ropesgray.com
                                                                                                                                                                                                                                                                                                                                                       james.wilton@ropesgray.com
                                                                                                                                                                                                                                                                                                                                                       patricia.chen@ropesgray.com
                                                                                                                                                                                                                                                                                   Attn: James M. Wilton, Patricia I. Chen, Stephen Moeller-Sally,     ssally@ropesgray.com
Counsel to Cross Country Home Services, Inc., and Duff & Phelps, LLC                                                                                                                                                           Ropes & Gray LLP                                    Joshua Y. Sturm                                                     joshua.sturm@ropesgray.com
                                                                                                                                                                                                                                                                                                                                                       nicholas.berg@ropesgray.com
Counsel to Duff & Phelps, LLC                                                                                                                                                                                                  Ropes & Gray LLP                                    Attn: Nicholas M. Berg, Timothy Farrell                             timothy.farrell@ropesgray.com
Counsel to Cranston/BVT Associates, LLP                                                                                                                                                                                        Rosen & Associates, P.C.                            Attn: Sanford P. Rosen, Esq.                                        srosen@rosenpc.com
Counsel to RubyRed Garment Manufacturing S.A.E. (Jerseywear)/Egypt                                                                                                                                                             Rubin LLC                                           Attn: Paul A. Rubin                                                 prubin@rubinlawllc.com
Counsel to Colonial Properties LLC, Groveport Lynx LLC, Lawrence Mart LLC, USP Aerospace Solutions, Inc.                                                                                                                       Ruskin Moscou Faltischek, P.C.                      Attn: Michael S. Amato, Esq.                                        mamato@rmfpc.com
Counselt to AmCap Wilson II, LLC, Wilson Norridge, LLC, and HRA Fountains LP                                                                                                                                                   S&D Law                                             Attn: Steven W. Kelly, Esq.                                         skelly@s-d.com
                                                                                                                                                                                                                                                                                                                                                       mmccann@swc-law.com
Counsel to Ray Padula Holdings, LLC                                                                                                                                                                                            Sahn Ward Coschignano, PLLC                         Attn: Robert A. Abiuso, Matthew C. McCann                           rabiuso@swc-law.com
Counsel to Sakar International Inc.                                                                                                                                                                                            Sakar                                               Attn: Jay Weinblatt                                                 jweinblatt@sakar.com
                                                                                                                                                                                                                                                                                                                                                       cbelmonte@ssbb.com
                                                                                                                                                                                                                                                                                                                                                       asnow@ssbb.com
Counsel to International Business Machines Corporation & Advance Magazine Publishers Inc.                                                                                                                                      Satterlee Stephens LLP                              Attn: Christopher R. Belmonte, Abigail Snow, Pamela Bosswick        pbosswick@ssbb.com
Counsel to the Ciuffo Family Trust                                                                                                                                                                                             Schiff Hardin LLP                                   Attn: Louis T. DeLucia, Esq., Alyson M. Fiedler, Esq.               LFacopoulos@schiffhardin.com

Debtors                                                                                                                                                                                                                        Sears Holding Corporation                             Attn: Stephen Sitley Esq., Luke J. Valentino, Esq., Rob Riecker
                                                                                                                                                                                                                                                                                                                                                        secbankruptcy@sec.gov
Securities and Exchange Commission - Headquarters                                                                                                                                                                              Securities & Exchange Commission                      Attn: Secretary of the Treasury                                    NYROBankruptcy@sec.gov
Securities and Exchange Commission - Regional Office                                                                                                                                                                           Securities & Exchange Commission – NY Office          Attn: Bankruptcy Department                                        bankruptcynoticeschr@sec.gov
                                                                                                                                                                                                                                                                                                                                                        ashmead@sewkis.com
Counsel to Wilmington Savings Fund Society, FSB, as Trustee of the 7.00% 12.00% PIK-Toggle Notes                                                                                                                               Seward & Kissel LLP                                   Attn: John R. Ashmead, Esq. & Arlene R. Alves, Esq.                alves@sewkis.com
Counsel to Wilmington Trust, National Association, as indeture trustee and collateral agent                                                                                                                                    Seyfarth Shaw LLP                                     Attn: Edward M. Fox                                                emfox@seyfarth.com
                                                                                                                                                                                                                                                                                                                                                        rhermann@sbwh.law
                                                                                                                                                                                                                                                                                                                                                        mkish@sbwh.law
                                                                                                                                                                                                                                                                                                                                                        jshafer@sbwh.law
Counsel to Oracle Elevator Company                                                                                                                                                                                             Shapiro, Blasi, Wasserman & Hermann, P.A.             Attn: Richard P. Hermann, Matthew Kish, Jennifer Shafer            floridaservice@sbwh.law
                                                                                                                                                                                                                                                                                                                                                        fsosnick@shearman.com
Counsel to Sears Hometown and Outlet Stores, Inc.                                                                                                                                                                              Shearman & Sterling LLP                               Attn: Fredric Sosnick, Sara Coelho                                 sara.coelho@shearman.com
                                                                                                                                                                                                                                                                                                                                                        afeld@sheppardmullin.com
Counsel for Everlast World’s Boxing Headquarters Corp.                                                                                                                                                                         Sheppard Mullin Richter & Hampton, LLP                Attn: Alan M. Feld, Esq., Ted Cohen, Esq.                          tcohen@sheppardmullin.com
Counsel to Manco Florida Associates, LLC                                                                                                                                                                                       Shutts & Bowen LLP                                    Attn: Ryan C. Reinert, Esq.                                        rreinert@shutts.com
Counsel to Simon Property Group, L.P.                                                                                                                                                                                          Simon Property Group, L.P.                            Attn: Ronald M. Tucker, Esq.                                       rtucker@simon.com
Counsel to Summit Portraits, LLC                                                                                                                                                                                               Singer & Levick, P.C.                                 Attn: Michelle E. Shriro                                           mshriro@singerlevick.com
Counsel for Pennsee, LLC, Loyal Holdings DE LLC and Westfall Town Center JV                                                                                                                                                    Sirlin Lesser & Benson, P.C.                          Attn: Dana S. Plon, Esquire                                        dplon@sirlinlaw.com
                                                                                                                                                                                                                                                                                                                                                        Paul.Leake@skadden.com
                                                                                                                                                                                                                                                                                     Attn: Paul Leake, Esq., Shana Elberg, Esq., and George R. Howard, Shana.Elberg@skadden.com
Counsel to Bank of America, N.A., administrative agent under the First Lien Credit Facility and the DIP ABL Agent                                                                                                              Skadden, Arps, Slate, Meagher & Flom LLP              Esq.                                                               George.Howard@skadden.com
Counsel to Quest Resource Management Group, LLC                                                                                                                                                                                Skierski Jain PLLC                                    Attn: Doug Skierski, Kristin H. Jain                               enotices@skijain.com
Counsel to Paco (China) Garment Ltd.                                                                                                                                                                                           Smiley Wang-Ekvall, LLP                               Attn: Lei Lei Wang Ekvall, Philip E. Strok                         pstrok@swelawfirm.com
Counsel to Red Bull North America, Inc.                                                                                                                                                                                        Snell & Wilmer L.L.P.                                 Attn: Robert R. Kinas                                              rkinas@swlaw.com
Counsel to Florida Self-Insurers Guaranty Association, Inc.                                                                                                                                                                    Sorenson Van Leuven, PLLC                             Attn: James E. Sorenson                                            bk@svllaw.com
                                                                                                                                                                                                                                                                                                                                                        darolf@sorlinglaw.com
Counsel to Charles Pugh, Nicole Pugh, Jack Pugh, Sam Pugh, and Charles F. Pugh                                                                                                                                                 Sorling Northrup                                      Attn: David A. Rolf & Patrick M. Ryan                              pmryan@sorlinglaw.com
Top 5 Secured Creditor                                                                                                                                                                                                         SRAC Medium Term Notes                                Attn: Mary A. Callahan Vice President                              mary.callahan@bnymellon.com
Top 5 Secured Creditor                                                                                                                                                                                                         SRAC Unsecured Notes                                  Attn: Mary A. Callahan Vice President                              mary.callahan@bnymellon.com
                                                                                                                                                                                                                                                                                                                                                        tonder@stark-stark.com
Counsel to Levin Management Corporation, Phillips Edison & Company, Conopco Inc. dba Unilever                                                                                                                                  Stark & Stark, P.C.                                   Attn: Thomas S. Onder, Joseph H. Lemkin                            jlemkin@stark-stark.com
Counsel to East Penn Manufacturing Co.                                                                                                                                                                                         Stevens & Lee, P.C.                                   Attn: Constantine D. Pourakis                                      cp@stevenslee.com
Counsel for Telesoft Corp.                                                                                                                                                                                                     Stinson Leonard Street LLP                            Attn: Thomas J. Salerno                                            thomas.salerno@stinson.com
Counsel to Dell Financial Services L.L.C                                                                                                                                                                                       Streusand, Landon, Ozburn & Lemon, LLP                Attn: Sabrina L. Streusand                                         streusand@slollp.com
                                                                                                                                                                                                                                                                                                                                                        khansen@stroock.com
                                                                                                                                                                                                                                                                                     Attn: Kristopher M. Hansen, Jonathan D. Canfield, Sayan            jcanfield@stroock.com
Counsel to Och-Ziff Capital Structure Arbitrage Master Fund, Ltd.                                                                                                                                                              Stroock & Stroock & Lavan LLP                         Bhattacharyya                                                      sbhattacharyya@stroock.com
Counsel to Robert A. Catalfamo, Lavarita D. Meriwether and Plaintiffs in the consolidated ERISA Action (the "ERISA Plaintiffs)                                                                                                 Stull, Stull & Brody                                  Attn: Michael J. Klein                                             mklein@ssbny.com
                                                                                                                                                                                                                                                                                     Attn: Andrew G. Dietderich, Brian D. Glueckstein, David R.         dietdericha@sullcrom.com
Counsel to Fairholme Capital Management, LLC, and the Fairholme Funds, Inc.                                                                                                                                                    Sullivan & Cromwell LLP                               Zylberberg                                                         zylberbergd@sullcrom.com
                                                                                                                                                                                                                                                                                                                                                        dkupetz@sulmeyerlaw.com
Counsel for Izek Shomof and Alene Shomof Irrevocable Children's Trust Dated February 11, 1999, Vegas Group, LLC, and East River Group, LLC                                                                                     SulmeyerKupetz, A Professional Corporation            Attn: David S. Kupetz & Claire K. Wu                               ckwu@sulmeyerlaw.com
Counsel to KG Denim Limited                                                                                                                                                                                                    Suri Law Office                                       Attn: Vivek Suri, Esq.                                             lawyer@surilawoffice.com
Counsel to Alexandria Pelletteri & Thomas Pelletteri                                                                                                                                                                           Szaferman, Lakind, Blumstein, & Blader P.C.           Attn: Bruce M. Sattin, Esq.                                        bsattin@szaferman.com
Counsel to Vertical Industrial Park Associates                                                                                                                                                                                 Tannenbaum Helpern Syracuse & Hirschtritt LLP         Attn: Michael J. Riela                                             Riela@thsh.com
Counsel to the Taubman Landlords                                                                                                                                                                                               Taubman Landlords                                     Attn: Andrew S. Conway                                             aconway@taubman.com
Successor Trustee for the SRAC Unsecured PIK Notes, SRAC Unsecured Notes, and the SRAC Medium Term Notes                                                                                                                       The Bank of New York Mellon Trust Company             Attn: Corporate Trust Administration
Counsel to Stockton Mariposa LLC                                                                                                                                                                                               The Law Office of Thomas A. Farinella, P.C.           Thomas A. Farinella, Esq.                                          tf@lawtaf.com
                                                                                                                                                                                                                                                                                                                                                        Starr.Judith@pbgc.gov
                                                                                                                                                                                                                                                                                     Attn: Judith Starr, Kartar S. Khalsa, William McCarron, Jr., & Adi mccarron.william@pbgc.gov
Top 5 Secured Creditor and Pension Benefit Guaranty Corporation ("PBGC")                                                                                                                                                       The Pension Benefit Guaranty Corporation (PBGC)       Berger, Director                                                   efile@pbgc.gov
Counsel to Mien Co., Ltd., Helen Andrews Inc, Strong Progress Garment Factory Company Limited, Shanghai Fochier                                                                                                                The Sarachek Law Firm                                 Attn: Joseph E. Sarachek                                           joe@saracheklawfirm.com
Counsel to 1803, LLC, and Camegaran, LLC                                                                                                                                                                                       The Tsang Law Firm, P.C.                              Attn: Michael Tsang                                                mtsang@tsanglawfirm.com
Counsel to Virginia Surety Company, Inc.                                                                                                                                                                                       Thompson Hine LLP                                     Attn: Curtis L. Tuggle                                             Curtis.Tuggle@ThompsonHine.com
Top 20 Unsecured Creditor                                                                                                                                                                                                      TJ Tianxing Kesheng Leather Products Co Ltd           Attn: Power Wang                                                   powerwangtxks@vip.126.com
Counsel to the Tennessee Department of Revenue                                                                                                                                                                                 TN Dept of Revenue                                    Attn: Herbert H. Slatery III, Marvin E. Clements, Jr.              AGBankNewYork@ag.tn.gov




                                                                                                                                                                                                  Page 5 of 6


                                                                                                                                                                                                                                                                                                                                                   EXHIBIT "B"
                                                                                                      18-23538-rdd        Doc 2948-2   Filed 03/25/19 Entered 03/25/19 09:18:21                                                            Exhibit
                                                                                                                                               Pg 7 of 7
                                                                                                                                           In re: Sears Holdings Corporation, et al.
                                                                                                                                                      Master Service List
                                                                                                                                                   Case No. 18-23538 (RDD)




                                                                                                                 DESCRIPTION                                                                                    NAME                                              NOTICE NAME                                                   EMAIL
Counsel to Superb International Co., Ltd.                                                                                                                                              Tobias Law Firm, P.C.                            Attn: David G. Tobias                                               dtobias@tobiaslawpc.com
Counsel to MP Holdings LLC and Larry D. Kelley                                                                                                                                         Trainor Fairbrook                                Attn: Jennifer L. Pruski                                            jpruski@trainorfairbrook.com
Counsel to Travis County                                                                                                                                                               Travis County Attorney                           Attn: David Escamilla, Kay D. Brock                                 kay.brock@traviscountytx.gov
                                                                                                                                                                                                                                                                                                            David.Jones6@usdoj.gov
                                                                                                                                                                                                                                                                                                            Jeffrey.Oestericher@usdoj.gov
                                                                                                                                                                                                                                                                                                            Joseph.Cordaro@usdoj.gov
                                                                                                                                                                                                                                                                                                            Carina.Schoenberger@usdoj.gov
                                                                                                                                                                                                                                                                                                            Lawrence.Fogelman@usdoj.gov
                                                                                                                                                                                                                                                                                                            Peter.Aronoff@usdoj.gov
United States Attorney's Office for the Southern District of New York                                                                                                                  US Attorney for Southern District of New York    Attn: Bankruptcy Division                                           Linda.Riffkin@usdoj.gov
Counsel to Village of Hoffman Estates                                                                                                                                                  Vedder Price P.C.                                Attn: Joshua A. Dunn, Esq., Michael Schein                          jdunn@vedderprice.com
Counsel to Agri-Fab, Inc.                                                                                                                                                              Vedder Price P.C.                                Attn: Kevin J. Etzel                                                ketzel@vedderprice.com
Counsel to NorthStar Group Services, Inc., and Village of Hoffman Estates                                                                                                              Vedder Price P.C.                                Attn: Michael L. Schein                                             mschein@vedderprice.com
Counsel to Verizon Capital Corp. and NCC Key Company                                                                                                                                   Verizon Capital Corp.                            Attn: Marva M. Levine                                               marva.m.levine@verizon.com
Counsel to Hanesbrands, Inc.                                                                                                                                                           Waldrep LLP                                      Attn: Thomas W. Waldrep, Jr.                                        notice@waldrepllp.com
Counsel to Schindler Elevator Corporation                                                                                                                                              Walsh Pizzi O'Reilly Falanga LLP                 Attn: Stephen V. Falanga, Esq.                                      sfalanga@walsh.law
Counsel to Wolverine World Wide, Inc. and its affiliates, Chervon (HK), Ltd.                                                                                                           Warner Norcross + Judd LLP                       Attn: Gordon J. Toering                                             gtoering@wnj.com
Counsel to Levcom Wall Plaza Associates and West Orange Plaza                                                                                                                          Wasserman, Jurista & Stolz, P.C.                 Attn: Donald W. Clarke                                              Dclarke@wjslaw.com
                                                                                                                                                                                                                                                                                                            ray.schrock@weil.com
                                                                                                                                                                                                                                                                                                            garrett.fail@weil.com
                                                                                                                                                                                                                                                                                                            jacqueline.marcus@weil.com
                                                                                                                                                                                                                                                                                                            sunny.singh@weil.com
                                                                                                                                                                                                                                                                                                            JeriLeigh.Miller@weil.com
                                                                                                                                                                                                                                                                                                            jessica.liou@weil.com
                                                                                                                                                                                                                                                                                                            Paloma.VanGroll@weil.com
                                                                                                                                                                                                                                        Attn: Ray C. Schrock, P.C., Jacqueline Marcus, Garrett A. Fail,     Jared.Friedmann@weil.com
Counsel to Debtors                                                                                                                                                                     Weil, Gotshal & Manges LLP                       Sunny SinghJared R. Friedmann, Jessie B. Mishkin, Esq.              Jessie.Mishkin@weil.com
Counsel to Lake Success Shopping Center LLC and CE Vernon II, LLC                                                                                                                      Weiss Zarett Brofman Sonnenklar & Levy, P.C.     Attn: Michael D. Brofman, Esq.                                      mbrofman@weisszarett.com
Counsel to Toyota Industries Commercial Finance, Inc.                                                                                                                                  Weltman, Weinberg & Reis Co., L.P.A.             Attn: Scott D. Fink                                                 sfink@weltman.com
Counsel to Amerco Real Estate Company, Salesforce.com, Inc., Cisco Systems, Inc., and Google LLC                                                                                       White and Williams LLP                           Attn: James C. Vandermark                                           vandermarkj@whiteandwilliams.com
Counsel to Angela Kelly and Janyce L. MacKenzie                                                                                                                                        Whiteford, Taylor & Preston LLC                  Attn.: Kenneth M. Lewis, Esq.                                       klewis@wtplaw.com
Counsel to the J.M. Smucker Company and Ainsworth Pet Nutrition LLC                                                                                                                    Whiteford, Taylor & Preston LLC                  Attn: Stephen B. Gerald                                             sgerald@wtplaw.com
Counsel to 156 Tom Hill LLC                                                                                                                                                            Wiles & Wiles, LLP                               Attn: Victor W. Newmark, Esq.                                       bankruptcy@evict.net
Counsel to Capref Burbank, LLC                                                                                                                                                         Williams Legal Advisory Group, LLC               Attn: Amy M. Williams                                               awilliams@williamsadvisors.com
                                                                                                                                                                                                                                                                                                            alipkin@willkie.com
Counsel to Drayton Plains (MI), LLC                                                                                                                                                    Willkie Farr & Gallagher LLP                     Attn: Alan J. Lipkin, Gabriel Brunswick                             gbrunswick@willkie.com
Wilmington Savings Fund Society, FSB, as Trustee of the 7.00% 12.00% PIK-Toggle Notes                                                                                                  Wilmington Savings Fund Society, FSB             Attn: Patrick J. Healy                                              phealy@wsfsbank.com
Indenture Trustee for the Second Lien Notes                                                                                                                                            Wilmington Trust, National Association           Attn: Sears Holdings Corp. Administrator
Counsel to Wilmington Trust, National Association, as indeture trustee and collateral agent                                                                                            Wilmington Trust, National Association           Attn: Steven Cimalore, Vice President                               scimalore@wilmingtontrust.com
Counsel to Eastview Mall, LLC, Greece Ridge, LLC & The Marketpalce                                                                                                                     Wilmorite Management Group LLC                   Attn: Donald C. Cowan, Jr.
Counsel to Putnam County and Tomra/RSI, LLC                                                                                                                                            Wilson, Elser, Moskowitz, Edelman & Dicker LLP   Attn: David L. Tillem                                               david.tillem@wilsonelser.com
Counsel to 4th Street South II, LLC                                                                                                                                                    Witte Law Offices, PLLC                          Attn: Norman C. Witte                                               ncwitte@wittelaw.com
Counsel to Wolf Family Series LP d/b/a Series III, Ontario Enterprises of the Wolf Family Series LP                                                                                    Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP    Attn: Simon Aron                                                    saron@wrslawyers.com
Counsel to Movant Mario Aliano                                                                                                                                                         Zimmerman Law Offices, P.C.                      Attn: Thomas A. Zimmerman, Jr.                                      tom@attorneyzim.com




                                                                                                                                                          Page 6 of 6


                                                                                                                                                                                                                                                                                                          EXHIBIT "B"
